Title: From John Adams to Benjamin Waterhouse, 17 February 1819
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy Feby 17th: 1819.

I sincerely and cordially pity you. But why are you not candid & explicit with me? If you expect me to assist you in your sublime and beautiful projects why do you not let me know what they are? From your enigmatical letter I can conclude nothing but that you are employed in a work to prove Governor Adams and Govr: Hopkins the joint authors of American Independence. If this is your design you will produce as ridiculous a mouse as was ever brought forth by a mountain. You might as well prove that Govr: Ward of Rhode Island was the author. No man living or dead was the author. You might as well prove that Serjeant Joyce was the author.
If you will write me a modest and candid representation of your situation I will transmit it directly to President Monroe and recommend it to his serious consideration. But I will never advise him to remove any old, able and faithful officer to make room for any other person whatsoever.
I am your steady friend though scarcely / able to write the name of
John Adams.